Harwell, J.,
dissenting. The petition for certiorari recites': “Petitioner having complied with all of the requirements of the law in such cases made and provided, having filed this affidavit and notice and bond, as required in such cases, with the clerk of the recorder’s court of the City of Atlanta, copies of which are hereto attached and market Exhibit “B” and “C” respectively, and which are hereby made a part and parcel of this petition and paragraph as fully and as completely as if incorporated herein,” etc. Attached to the petition is a bqnd in proper form, signed by Parks, the defendant as principal, and Clark as security, payable to the City of Atlanta, approved by the clerk of the recorder’s court of Atlanta, and showing a filing in office by the deputy clerk. While this bond attached is not market Exhibit “C” as stated in the petition, it is referred to as being attached, and is formally made a part of the petition. Being thus identified, it becomes in effect a part of the petition. The petition, therefore, does affirmatively show that the defendant has filed a bond approved and conditioned as required by the statute. Park’s Ann. Code, § 5191 (a). The writer does not understand that under the decisions of this court, or of the Supreme Court, it is necessary to attach a certified copy of the bond to the petition. That is one way in which the defendant may show affirmatively that he has filed the approved bond as required by the statute, but not the only way. See Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720), and eases there cited. In that case it is said: “The best way to show that a proper bond has been given is to attach to the petition a certified copy of the bond, with a certificate of approval by the proper officer, and allege affirmatively that the bond was given and approved as required.by law. However, .where this is not done, the petition *247must set forth all the essential substantive facts which are necessary to enable the judge of the superior court to intelligently decide whether or not the bond given is really such a bond as is de-, manded by the statute. In other words, where no certified copy of the bond is .attached to the petition,.the bond must, in substance at least, be set forth_in the petition.” v
For these reasons it seems to ' the writer that the petitioner complied with the law in the instant case, and that the judge of the superior court erred in dismissing the' certiorari.